            Case 5:19-mc-00009-gwc Document 1 Filed 01/24/19 Page 1 of 4

                                                                                              U.S. OJ STRICT COURT
                                                                                            IN-STRICT if VERMONT
                                                                                                      FILED
                            UNITED STATES DISTRICT COURT
                                      FOR THE                                              2019 JAN 24 N1 2! lt8
                                DISTRICT OF VERMONT


INRE:
                                                   )
                                                   )                                     Q
                                                                                            8Y      ~
                                                                                                 Df1'UTY CLERK
NON-JUDICIAL CIVIL FORFEITURE                      )      Misc. No.:   ~5~•·~1-9-__00----=-l-__J-+-----
PROCEEDING                                         )
                                                   )


            STIPULATED APPLICATION OF UNITED STATES FOR
   ORDER TOLLING TIME IN WHICH TO FILE COMPLAINT FOR FORFEITURE
    OR TO OBTAIN AN INDICTMENT ALLEGING FORFEITURE OF PROPERTY

       The United States of America (the "United States"), by and through its attorney,

Christina E. Nolan, United States Attorney for the District of Vermont, hereby applies to the

Court, pursuant to 18 U.S.C. § 983(a)(3)(A), and by stipulation of all interested parties, for an

order tolling the time in which the United States may file a complaint for forfeiture, or obtain an

indictment alleging forfeiture, with respect to certain property against which the Drug

Enforcement Administration ("DEA") has initiated non-judicial civil forfeiture proceedings and

to which claimant Fred Combs has asserted an interest, to wit: $15,000.00, more or less, in

United States currency (Asset ID 18-DEA-645327) (the "Subject Property").

       In support of this application, the United States respectfully submits as follows:

       1.      On September 14, 2018, the DEA, with the assistance of the Milton Police

Department, located the Subject Property while executing a search warrant at the residence of

Jerry Edward Romero, Jr., located at 77 Bear Trap Road, Milton, Vermont. Upon completing

the search, the DEA seized the Subject Property.

       2.      The DEA thereafter commenced administrative proceedings to forfeit the Subject

Property pursuant to 21 U.S.C. § 881.
            Case 5:19-mc-00009-gwc Document 1 Filed 01/24/19 Page 2 of 4




       3.      The DEA published notice of the forfeiture proceedings on an official internet

government forfeiture site (www.forfeiture.gov) for thirty consecutive days, from November 12,

2018 to and through December 11, 2018, in accordance with 28 C.F.R. § 8.9(a). The DEA also

provided personal written notice of the proceedings to all known interested parties in accordance

with 18 U.S.C. § 983(a) and 28 C.F.R. § 8.9(b).

       4.      On November 26, 2018, the DEA received from Fred Combs a claim to the

Subject Property.

       5.      To date, no other person has filed a claim to the Subject Property and, pursuant to

18 U.S.C. § 983(a)(2), the time for filing such a claim has expired.

       6.      Section 983(a)(3) of Title 18 of the United States Code provides in pertinent part:

               (A) Not later than 90 days after a claim has been filed, the
               Government shall file a complaint for forfeiture in the manner set
               forth in the Supplemental Rules for Certain Admiralty and
               Maritime Claims or return the property pending the filing of a
               complaint, except that a court in the district in which the complaint
               will be filed may extend the period for filing a complaint for good
               cause shown or upon agreement of the parties.



               (C) In lieu of, or in addition to, filing a civil forfeiture complaint,
               the Government may include a forfeiture allegation in a criminal
               indictment. . ...

18 U.S.C. § 983(a)(3)(A)-(C) (Emphasis added).

       7.      Based on its receipt of Mr. Combs' claim, the United States currently has until

February 24, 2019, to file a complaint for forfeiture against the Subject Property, to obtain an

indictment alleging that the Subject Property is subject to forfeiture, or to return the Subject

Property, unless the Court extends such time "for good cause shown or upon agreement of the

parties." 18 U.S.C. § 983(a)(3)(A).



                                                   2
              Case 5:19-mc-00009-gwc Document 1 Filed 01/24/19 Page 3 of 4




        8.       The United States respectfully submits that the current lapse in appropriations to

the Department of Justice (the "Department") constitutes good cause to extend the time in which

the United States may file a complaint for forfeiture against the Subject Property or obtain an

indictment alleging that the Subject Property is subject to forfeiture.

       9.        At midnight on December 21, 2018, the continuing resolution that had been

funding the Department expired and Congressional appropriations to the Department lapsed.

        10.      Absent Congressional appropriations or a contintJing resolution that provides

funding for the Department, Department attorneys are prohibited from working, even on a

voluntary basis, except in very limited circumstances, such as "emergencies involving the safety

ofhumanlifeortheprotectionofproperty." 31 U.S.C. § 1342.

        11.      The Department currently does not know when its funding will be restored and its

attorneys will be permitted to resume their regular civil litigation functions.

        12.      Accordingly, the United States respectfully requests an order tolling the time in

which the United States may file a complaint for forfeiture against the Subject Property, or

obtain an indictment alleging that the Subject Property is subject to forfeiture, until Congress has

restored funding to the Department.

        13.      If this application is granted, the United States will notify the Court when

Congress has restored funding to the Department. The United States respectfully requests that, at

that point, the time in which to file a complaint for forfeiture against the Subject Property, or to

obtain an indictment alleging that the Subject Property is subject to forfeiture, be extended

commensurate with the duration of the lapse of appropriations.

        14.      Prior to filing this application, the United States sought the consent of claimant

Fred Combs, who advised that he is agreeable to the requested relief.



                                                   3
           Case 5:19-mc-00009-gwc Document 1 Filed 01/24/19 Page 4 of 4




       Based on the foregoing, and with great regret for any inconvenience that such relief may

cause, the United States respectfully requests an order, pursuant to 18 U.S.C. § 983(a)(3)(A),

tolling the time in which the United States may file a complaint for forfeiture against the Subject

Property, or obtain an indictment alleging that the Subject Property is subject to forfeiture, until

Congress has restored funding to the Department.

       Dated at Burlington, in the District of Vermont, this 24th day of January, 2019.

                                                      Respectfully submitted,

                                                      CHRISTINA E. NOLAN
                                                      Unired   S:e•::ey
                                               By:    ~~-~-
                                                      BENJAMIN WEATHERS-LOWIN
                                                      Assistant United States Attorney
                                                      United States Attorney's Office
                                                      P.O. Box 570
                                                      Burlington, VT 05402
                                                      (802) 951-6725
                                                      Ben. Weathers-Lowin@usdoj.gov

                                                      Attorney for the United States ofAmerica




                                                  4
